Hammond, J.
Upon the undisputed facts the yacht was in maritime peril at the time she was boarded by the Rogers brothers and Luce, and their services were voluntary and successful. Hence it was a clear case of salvage service and the salvors had a lien upon the yacht for reasonable compensation. Indeed we do not understand the plaintiff to contend to the contrary.
Was the yacht derelict in the maritime sense of the word? Property is derelict within this sense “ when it is abandoned without hope of recovery or without intention of returning.” Ware, J., in Elizabeth & Jane, 1 Ware, 41, 43; or, as stated by Scott, J., in The Aquila, 1 Rob. Adm. 37, 40, “It is sufficient if there has been an abandonment at sea by the master and crew, without hope of recovery... a mere quitting of the ship for the purpose of procuring assistance from shore, or with an intention of returning to her again, is not an abandonment.” See also Cossman v. West, 13 App. Cas. 160 ; The King v. Two Casks of Tallow, 3 Hagg. Adm. 294 ; The Bee, 1 Ware, 332; Tyson v. Prior, 1 Gall. 133 ; The Boston, 1 Sumn. 328 ; The Emulous, *6031 Sumn. 207. The intention is the intention at the time the vessel is abandoned. If at that time it is such as to constitute an abandonment and salvors have taken possession, an intention subsequently formed to return and resume charge is not material. See the cases cited in 24 Am. & Eng. Encyc. of Law, (2d ed.) 1217, note 5.
Upon the question whether, when the thieves Croucher and McDonald left the yacht, they abandoned her without hope and with no intention to return, or simply left her for the purpose of getting assistance to rescue her, the evidence is conflicting. It is unnecessary to repeat it in detail. The evidence in support of the contention that the yacht had not been wholly abandoned by the thieves came principally from McDonald; and his testimony, if believed, would sustain the contention of the plaintiff. On the contrary George H. Rogers, one of the salvors, testified that when the thieves came to his house they said they were shipwrecked sailors and that they wanted “to get in and get dry ”; that in reply to questions from him after they had been admitted they said they had left the yacht “ on the rocks along the beach somewhere; they did not know where, but she was on the rocks and the sea was breaking over her and they thought then she was on the bottom. . . . They said they had left her on the beach full of water, as they supposed then, and that she was bumping against the rocks.” He further testified that he said to them “ Do you want to go back and look for the boat? ” and that their reply was, “Ho, we have got all we want of it; we have got all we want of the boat. We are through with her. We had a bad time last night and do not care to go back to her.” He further testified that after they had had breakfast they “ wanted to know how far it was to Vineyard Haven ” ; that he told them as well as he could; and that in reply to a question from him as to whether they were going back to the boat they said, “ Ho. They did not want anything more of the boat. All they wanted was they would like to get a shotgun out of the sloop. ”
In addition to this direct testimony as to what the thieves said of the intention with which they left the yacht there is much to be found in the undisputed facts tending to support the theory that they left with no hope and no intention to return. *604The wind was then blowing a gale from the northwest. Driven by the gale the yacht had drifted from Tarpaulin Cove, dragging her anchor miles across the sound, until it caught within about sixty feet of the lee shore, on the north side of Martha’s Vineyard. McDonald testified that the anchor at first caught when about three hundred feet from the shore and held about an hour, after which the yacht swung around and struck a boulder and the anchor caught again, and that then they went ashore in the yacht’s tender. They had no lawful interest in the yacht. They needed assistance to save her, and had not much, if any, money to pay for repairs. They were upon an island among a people intelligent and likely to be curious about the boat and its occupants. The circumstances of the disaster might lead to publicity, publicity to detection, and detection to imprisonment. Without alluding to other circumstances pointing in the same direction, it is sufficient to say that upon all the evidence the jury properly might have found that the thieves had wholly abandoned the yacht and that she was a derelict at the time the salvors boarded her.
If she was derelict, then the salvors had the right of exclusive possession. The law on this subject is well stated by Sir Barnes Peacock in giving the opinion of the Privy Council in Cossman v. West, 13 App. Cas. 160, 181, as follows: “In the case of salvors there is a distinction between a derelict and a vessel which, though in great danger, has not been abandoned by the master and crew. In the case of a derelict, the salvors who first take possession have not only a maritime lien on the ship for salvage services, but they have the entire and absolute possession and control of the vessel, and no one can interfere with them except in the case of manifest incompetence; but in an ordinary case of disaster, when the master remains in command he retains the possession of the ship, and it is his province to determine the amount of assistance that is necessary. . . . So unless a vessel is derelict the salvors have not the right as against the master to the exclusive possession of it, even though he should have left it temporarily, but they are bound on the master’s returning and claiming charge of the vessel to give it up to him.” And in the cause then before him he said: “ The vessel being a derelict, the salvors had the exclusive possession *605and control of it up to the time of the sale, and were not bound to give it up until they had been remunerated for the salvage services.”
In the present case therefore there was evidence that the salvors were entitled to the exclusive possession until remunerated for their services. Indeed this does not seem to have been disputed by the thieves, and perhaps not at first by the plaintiff, the lawful owner of the yacht. And the lien, although generally enforceable only in a court of admiralty, will be recognized in the courts of common law and the right of possession arising therefrom will be there protected. Hartfort v. Jones, 1 Ld. Raym. 893. Baker v. Hoag, 7 N. Y. 555. Studley v. Baker, 2 Lowell, 205, 208.
The disagreement was simply as to the amount of the compensation to be paid to the salvors. After the thieves had left and the plaintiff had arrived upon the scene, it was agreed that the defendant, who at that time was in possession of the yacht as the agent of the salvors, should continue to keep the yacht. While there was some conflict in the evidence as to the precise terms of this arrangement made with the defendant by the consent of the salvors and the owner, there was evidence that he was to keep it until the claim of the salvors “was settled, satisfactorily.” Even if this must be construed to mean that it was to be kept for only such time as would be reasonably required for a settlement, we do not think that it could be ruled as matter of law that as contended by the plaintiff the time had expired and that at the time this action of replevin was brought the lien of the salvors had been lost by loches, or by their failure to prosecute by legal proceedings. There had been some negotiations about the claims, and the salvors had hoped to reach a settlement without recourse to legal proceedings; and under the somewhat peculiar circumstances we think that the question whether there had been undue delay on their part was a question of fact for the jury.
It follows that the orders directing a verdict for the plaintiff and that his damages be assessed, were wrong.

Exceptions sustained.